Title: To George Washington from Lee Massey, 30 June 1784
From: Massey, Lee
To: Washington, George



Dear Sir,
Occoquan [Va.] June 30th 1784.

I write to apologize for my not having waited on you since your Return from the War, and to assure you that it is not owing, either to want of Respect & Affection for the private Citizen, or Gratitude to the General, but to a Comparison of the Importance of my Visit with that of the Settlement of your Affairs both publick & private, of which you doubtless have a great deal on your hands, and, if I am rightly informed respecting the State of visiting of late at Mt Vernon, very little Time to despatch it in. My Unwillingness to encrease this Nuisance is my sole Reason for sparing you so long, and depriving myself of the Pleasure of seeing you after an Absence of eight Years, employed in every kind of Danger & Toil for the Benefit of me & my Descendants; the Obligation of which I most heartily acknowledge, and do by these Presents thank you for it in behalf of myself and my Heirs for ever. I shall wait on you and do this personally, when I can think you at leisure for the Entertainment of idle Visitants. In the mean time, as I know you do not estimate your Friends by the Quantity of your Provision they devour, I shall hope that you will admit of this Excuse, and take the Will for the Deed. I beg you to believe that I sincerely rejoice at your safe Return, and that there is not a Man living

more concerned for yr Happiness than myself. I am very respectfully, Dear Sir, Yr most obedt humble Servant

Lee Massey

